                                                  1 Joseph G. Went, Esq.
                                                    Nevada Bar No. 9220
                                                  2 Sydney R. Gambee, Esq.
                                                    Nevada Bar No. 14201
                                                  3 HOLLAND & HART LLP
                                                    9555 Hillwood Drive, 2nd Floor
                                                  4 Las Vegas, Nevada 89134
                                                    Phone: (702) 669-4600
                                                  5 Fax: (702) 669-4650
                                                    Email: jgwent@hollandhart.com
                                                  6         srgambee@hollandhart.com
                                                  7 Attorneys for Plaintiff MPower
                                                    Systems India (PVT) LTD and Union
                                                  8 Power Technical Services LLC

                                                  9                             UNITED STATES DISTRICT COURT

                                                 10                                    DISTRICT OF NEVADA

                                                 11 MPOWER SYSTEMS INDIA (PVT) LTD., an                Case No. 3:16-cv-00558-MMD-WGC
                                                    Indian corporation; and UNION POWER
                                                 12 TECHNICAL SERVICES LLC, a UAE
                9555 Hillwood Drive, 2nd Floor




                                                    limited liability company,
                                                 13
                    Las Vegas, NV 89134
HOLLAND & HART LLP




                                                                           Plaintiffs,
                                                 14 v.

                                                 15 ARTICMASTER INC., a Nevada                         STIPULATION AND ORDER                    TO
                                                    corporation,                                       DISMISS WITH PREJUDICE
                                                 16
                                                                   Defendant.
                                                 17
                                                                                                /
                                                 18 ARTICMASTER INC.,

                                                 19                       Counter-Plaintiff,

                                                 20 v.

                                                 21 MPOWER SYSTEMS INDIA (PVT) LTD; and
                                                    UNION POWER TECHNICAL SERVICES
                                                 22 LLC; DOES 1 to 10; and ROE
                                                    CORPORATION 11 to 20, inclusive.
                                                 23
                                                                    Counter-Defendants.
                                                 24

                                                 25          Pursuant to the Mutual Release and Settlement Agreement entered into on August 9, 2019,

                                                 26   it is hereby stipulated between Plaintiffs/Counter-Defendants MPower Systems India (PVT) Ltd.

                                                 27   (“MPower”) and Union Power Technical Services LLC (“Union Power,” collectively, the

                                                 28   “Plaintiffs”), by and through their counsel, HOLLAND & HART     LLP,   and Defendant/Counter-

                                                                                               Page 1 of 2
                                                  1   Plaintiff Articmaster Inc. (“Defendant” or “Articmaster”), by and through its counsel of record,
                                                  2   LAW OFFICE OF NICKOLAS A URICK, that all claims and counterclaims asserted by Plaintiffs and
                                                  3   Defendant in the above-captioned matter against each other shall be dismissed with prejudice.
                                                  4   Each party to bear their own costs and attorneys’ fees.
                                                  5           IT IS SO STIPUATED.
                                                  6    Dated this 14th day of August 2019.              Dated this 14th day of August 2019.

                                                  7    /s/ Joseph G. Went                               /s/ Nick A. Urick

                                                  8    Joseph G. Went, Esq.                             Nickolas A. Urick, Esq.
                                                       Sydney R. Gambee, Esq.                           LAW OFFICE OF NICKOLAS A. URICK
                                                  9    HOLLAND & HART LLP                               PO Box 371
                                                       9555 Hillwood Drive, 2nd Floor                   La Puente, California 91747
                                                 10    Las Vegas, Nevada 89134
                                                                                                        Attorney for Defendant Articmaster, Inc.
                                                 11    Attorneys for Plaintiff MPower
                                                       Systems India (PVT) LTD and Union
                                                 12
                9555 Hillwood Drive, 2nd Floor




                                                       Power Technical Services LLC

                                                 13
                    Las Vegas, NV 89134




                                                                                                  ORDER
HOLLAND & HART LLP




                                                 14
                                                              IT IS SO ORDERED.
                                                 15
                                                                  14th day of August, 2019
                                                      DATED this ____
                                                 16

                                                 17
                                                                                                   UNITED STATES DISTRICT COURT JUDGE
                                                 18

                                                 19

                                                 20
                                                      13412081_v1

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                 Page 2 of 2
